Citation Nr: 0511578	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
dislocated right thumb.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for residuals of 
bilateral wrist injuries.

5.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for residuals of a 
right knee sprain.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision rendered by the Waco, 
Texas, Regional Office (RO).  The veteran thereafter 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in February 2002.

In April 2003, the Board requested, by memorandum, that 
additional development of the evidence be undertaken.  In 
August 2003 this request was again made, this time by means 
of a Board remand, in accordance with the decision of the 
United States Court of Appeals for the Federal Circuit 
whereby evidentiary development could no longer be 
accomplished through Board memoranda.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  The case is again before the Board for appellate 
consideration.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at VA's Atlanta, Georgia, RO, in 
December 2002.  A transcript of that hearing has been 
associated with the veteran's claims file.

This case is currently under the RO jurisdiction of the 
Atlanta, Georgia, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In its August 2003 remand decision (and in its April 2003 
memorandum), the Board requested that additional development 
of the evidence, and in particular obtaining the complete 
name and current address of a private physician the veteran 
referenced at his personal hearing, and according the veteran 
a VA orthopedic examination, be undertaken.  The veteran 
thereafter indicated that he could not obtain the information 
regarding that private physician.  

The veteran was also, pursuant to the Board's remand, 
scheduled for a VA orthopedic examination.  The veteran 
failed to report for this examination; however, a VA Report 
of Contact dated six days subsequent to the date of the 
scheduled examination shows that he indicated that he did not 
receive notice of the examination date until four days 
previously; that is, he received notice of the date of the 
scheduled examination two days after the examination was to 
have taken place.

The Board is of the opinion that another attempt should be 
made to have the veteran undergo orthopedic examination.  
This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The veteran is to be accorded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right knee sprain 
residuals.  The examiner is also to 
identify any demonstrated residuals of 1) 
a dislocated right thumb, 2) a neck 
injury, 3) a low back injury, and 4) 
bilateral wrist injuries.  The examiner 
is to provide an opinion as to the 
etiology of any disorders identified.  If 
residuals of a dislocated right thumb, a 
neck injury, a low back injury, and/or 
bilateral wrist injuries are 
demonstrated, the examiner should 
indicate whether it is at least as likely 
as not whether any or all of these 
disabilities are attributable to the 
veteran's period of active service.  All 
tests indicated should be accomplished at 
this time, and all findings, and the 
reasons therefor, are to set forth on the 
examination report in a clear, concise, 
and legible manner.  The veteran's claims 
folder is to be made available to the 
examiner, for his or her review and 
referral.  The examiner is to indicate on 
the examination report that review of the 
veteran's claims folder was accomplished 
prior to the examination.

2.  The RO is to document, by means of 
letters and reports of contact, all 
attempts to schedule the veteran for this 
examination.  This documentation is to be 
associated with the veteran's claims 
file.  

3.  The RO is to apprise the veteran, 
when advising him of the date of this 
examination, of the provisions of 
38 C.F.R. § 3.655, and the implications 
of a failure to report for a scheduled VA 
examination without demonstrated good 
cause.  The letter whereby the veteran is 
notified of the provisions of 38 C.F.R. 
§ 3.655 is to be associated with his 
claims file.

4.  Following completion of the above 
actions, the RO should again review the 
veteran's claims file and determine 
whether service connection for residuals 
of 1) a dislocated right thumb, 2) a neck 
injury, 3) a low back injury, and 4) 
bilateral wrist injuries can now be 
granted.  The RO should also review the 
veteran's claims file and determine 
whether a compensable evaluation for 
service-connected right knee sprain 
residuals can now be granted; in 
undertaking this latter review, the RO 
should consider whether "staged 
ratings" arising from an original grant 
of service connection are appropriate.  

If the RO's decision remains in any 
manner adverse to the veteran, he should 
be notified of that decision, and 
furnished with a supplemental statement 
of the case.  The veteran should then be 
afforded the appropriate period of time 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




